The findings of the trial court are modified by finding plaintiff’s twenty-eighth request, which the Trial Justice refused, so that it shall now read as follows: “ 28. That the right, title and interest of the plaintiff, and those through and under whom he claims to the easement and right of ingress and egress thereon to his portion of the garage hereinabove referred to, are also supported by the deeds and conveyances of William L. Phelan, Inc., the original grantor of Parcel ‘ B ’, dated and acknowledged the 4th day of May, 1920, and recorded in the Office of the Register of Bronx County in Liber 270 at Conveyance page 183, et seq., and of Parcel ‘ A ’, dated and acknowledged the 18th day of May, 1920, and recorded in Liber 266 at Conveyance page 290, et seq., in the said Register’s Office.” Settle order on notice. Present — Peck, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ.